DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice to Applicant
Claims 1 – 20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claim(s) recite(s) subject matter within a statutory category as a process (claims 11 - 19), machine (claims 1 – 10 and 20) which recite steps of 
collecting data that indicates a number of patients diagnosed with one or more chronic diseases in a geographic location based on epidemiological attributes of the patients;
collecting data that indicates a number of patients that are diagnosed with the one or more chronic diseases in a practice of a physician;
comparing the number of the patients diagnosed with the one or more chronic diseases in the practice of the physician to the number of patients diagnosed with the one or more chronic diseases in the geographic location;
generating a comparison result, wherein the comparison result indicates whether the number of patients diagnosed with the one or more chronic diseases in the practice of the physician is greater than or less than the number of patients diagnosed with the one or more chronic diseases in the geographic location; and
providing an alert to a care-provider, wherein the alert includes the comparison result.
These steps of claims 1 - 20, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  The Examiner looks to the Specification, paragraph 2, to show what the Applicant believes that they invented, “The embodiments discussed herein are related to determine the Next Best Action for an individual leveraging graded escalation triage algorithm for under diagnosis using big data.”
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 2, reciting particular aspects of how the comparison may be performed in the mind but for recitation of generic computer components).
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of processor amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of collecting amounts to mere data gathering, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 10 and 12 – 20, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The additional elements (Emphasis added)
Computer
 [0045] The electronic device 102 may include a computer-based hardware device that includes a processor, memory, and communication capabilities. The electronic device 102 may be coupled to the network 118 to communicate data with any of the other components of the system 100. Some examples of the electronic device 102 may include a mobile phone, a smartphone, a tablet computer, a laptop computer, a desktop computer, a set-top box, a virtual-reality device, a connected device, or other suitable electronic device. The electronic device 102 may include a processor-based computing device. For example, the electronic device 102 may include a hardware server or another processor-based computing device configured to function as a server. The electronic device 102 may include memory and network communication capabilities.
Sensor
 [0048] One or more of the sensors 120 and 122 may include any type of sensor to gather sensor data related to a physical state of a patient. For example, one or more of the sensors 120 and 122 may include a global positioning system (GPS) sensor, an accelerometer sensor, a pedometer sensor, a heart rate (HR) sensor, a blood pressure (BP) sensor, a blood glucose sensor, an electromyography (EMG) sensor, an electrocardiogram (ECG) sensor, an electroencephalography EEG sensor, a Galvanic Skin Response (GSR) sensor, a photoplethysmography (PPG) sensor, a temperature sensor, a sleep sensor, a posture sensor, a respiration sensor, a cardiac output sensor, a ballistocardiography (BCG) sensor, a stress sensor, an emotion sensing system, or any other sensor to detect and/or gather data about a physical state of the patient. Alternatively or additionally, one or more of the sensors 120 and 122 may include any type of sensor to gather sensor data related to a mental state of the patient. For example, one or more of the sensors 120 and 122 may detect emotional resilience, tiredness, mood, or any other mental state of the patient. In some embodiments, one or more of the sensors 120 and 122 may include on-body (e.g., wearable) devices and/or off-body (e.g., non-wearable) devices.

Questionnaire
 [0052] The chronic data may include psychophysiological, physiological, healthcare choices, lifestyle choices, and/or social profiles of the different patients included in the chronic data. Likewise, the chronic data may include patient responses to various health related questionnaires, such as a HRQOL, HALex, patient healthcare questionnaire 2 (PHQ2), or any other health related questionnaires. The patient responses then may be stored as patient HRQOL input, patient HALex input, and/or patient PHQ2 input. The chronic data may also include sensor data, such as the sensor data gathered by the sensors 120 and 122.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 1 and 11; collecting, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); comparing and generating a comparison result, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 10 and 12 – 20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Examiner notes that “a number,” according to Webster indicates the total number of “a people,” such as 10.  However, Webster also states that “a number” of people could also be the indefinite members in a group. It is not clear whether the database storing information is storing the total value or the values of the individual people.  When comparing, are you comparing the value or the individual people?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Veren, U.S. Pre-Grant Publication 2014/ 0129256.
As per claim 1,
Veren teaches a system to evaluate relative risk of under-diagnosis of a patient, the system comprising:
In making this rejection, it should be remembered that a patent prevents others from making and using the claimed invention.  It should therefore be understood that the Examiner reviews the process claims as a series of steps that prevent other from performing.
Data that indicates something is therefore different from the data itself.  What does “indicate” require?  The standard for “indicate” is not provided and it is understood as a statement of intent.
Comparing two items does not specify how they are compared.  For example comparing two people might mean that you are comparing their names.  Further, the comparison might return a yes/ no, true/false binary result or a gradated result. Unless specified, the specific objects compared and the specific result returned are broadly understood. 
	In the claims, the functional step is comparing.  The data being compared is descriptive.
a database including data that indicates a number of patients that are clustered in a geographic location based on epidemiological attributes of the patients (figure 1, #180 paragraphs 60 for geographic location and 64 for cluster);
a database including data that indicates a number of patients that are diagnosed with the one or more chronic diseases in a practice of a physician (figure 1, #180 paragraph 65 other cluster);
a memory configured to store the database (figure 1, #105 computing device); and
a processor, coupled to the memory, wherein the processor is configured to perform executable operations including (figure 1, #105 computing device):
compare the number of the patients in the practice of the physician included in the database to the number of patients diagnosed with the one or more diseases in the geographic location included in the database (figure 1, #230 and paragraphs 72, 73);
generate a comparison result (It should be noted that the “comparison result” could be anything including a GIF, a word, a video or even just a sound – also, there is no requirement that the “comparison result” be related to the previous comparison.  The limitation is generating a comparison result that could have been created at a previous date/time.), 
wherein the comparison result indicates whether the number of patients diagnosed with the one or more diseases in the practice of the physician is greater than or less than the number of patients diagnosed with the one or more diseases in the geographic location (paragraph 73, likelihood – The Examiner believes that “indicates” is a statement of intent and has no functional value.  Further, it should be noted that the claim only cares about whether it is greater than or less than and that only a single indication is required.  There does need to be a separate > and a separate < as there is only 1 required result generated.); and
provide an alert to a care-provider, wherein the alert includes the comparison result (paragraph 74, provides one or more notifications – As above, the provided alert is a notice of information that should then be interpreted by the user.).
Veren does not explicitly teach the system comprising:

 a first database including data that indicates 
a number of patients that are diagnosed with one or more chronic diseases in a geographic location based on epidemiological attributes of the patients;
a second database including data that indicates
a number of patients that are diagnosed with the one or more chronic diseases in a practice of a physician;
a memory configured to store the first database and the second database; and
a processor, coupled to the memory, wherein the processor is configured to perform executable operations including:
compare the number of the patients diagnosed with the one or more chronic diseases in the practice of the physician included in the second database to the number of patients diagnosed with the one or more chronic diseases in the geographic location included in the first database;
generate a comparison result, 
wherein the comparison result indicates whether the number of patients diagnosed with the one or more chronic diseases in the practice of the physician is greater than or less than the number of patients diagnosed with the one or more chronic diseases in the geographic location; and
provide an alert to a care-provider, wherein the alert includes the comparison result.
However, regarding a first database and a second database, it is prima facie obvious to integrate two databases per MPEP 2144.04.
However, “diagnosed with one or more chronic diseases,” represents a label applied to data within a database. Substituting one data label for any other data label would be a prima facie obvious substitution of labels. The process of substituting labels is known and the results is predictable. Comparing a data element with label B instead of the claimed label.  It is prima facie obvious to compare any two items.  One could also reason for these “label” reason that the labels represent nonfunctional descriptive information. Therefore, the labels are only valuable to the user and do not affect the claim outcome.  
As per claim 2, teaches the system of claim 1 as described above.
Veren further teaches the system wherein the comparison result is based on the comparison of the number of patients diagnosed with the one or more chronic diseases in the practice of the physician included in the second database to the number of patients diagnosed with the one or more chronic diseases in the geographic location included in the first database (paragraph 69 – The Examiner notes that the “comparison result” is generated in claim 1. There are no limitations regarding how the comparison result is generated.  It is not clear that the wherein further limits the generation. There is no requirement regarding what the comparison result is and how this “based on” would modify it.).
As per claim 3, teaches the system of claim 1 as described above.
Veren further teaches the system wherein the number of patients diagnosed with one or more chronic diseases in the geographic location is adjusted based on statistical data included in the first database that indicates epidemiological categorization of one or more patient attributes of the patients including at least one of an age, an ethnicity, a gender, an income level, and an education level of the patients (paragraph 69).
As per claim 4, teaches the system of claim 1 as described above.
Veren further teaches the system wherein 
the second database also includes data that indicates (There is no disclosed standard for “indicates” and therefore it is left to the user to decide whether something “indicates” the claimed information. As with claim 1, it is not clear that “indicates” requires a functional result.)
a number of patients in the practice of the physician that have undergone laboratory based screening test (paragraphs 36 and 58 lab tests), and 
the executable operations further comprising compare the number of patients diagnosed with the one or more chronic diseases in the geographic location included in the first database to the number of patients in the practice of the physician that have undergone laboratory based screening test for the one or more chronic diseases included in the second database (paragraph 36 diseased patient claims) and 
the comparison result is further based on the comparison of the number of patients diagnosed with the one or more chronic diseases in the geographic location to the number of patients in the practice of the physician that have undergone laboratory based screening test for the one or more chronic diseases (The Examiner notes that the “comparison result” is generated in claim 1. There are no limitations regarding how the comparison result is generated. Additionally, it is only required that the comparison result indicate something and therefore its actual value is not required. It is not clear that the wherein further limits the generation. There is no requirement regarding what the comparison result is and how this “based on” would modify it.).

The Examiner notes that Vern does not explicitly teach “chronic diseases.”  However, it would have been obvious to substitute the label in for the reasons as described above in claim 1.  It is also understood that the “for …” describes an intended result of the test wherein the actual required test is not claimed.
Additionally, although Veren does not does not explicitly teach the total number of diseased patients.  Veren does teach the number of disease claims.  Further, Veren teaches the number of claims for a particular patient (paragraph 4).  It would have been obvious to divide the total number of claims by the total number of claims per patient to derive the total patients.
The functional step of this claim is comparing two things. The result of the comparison is not directly used. Therefore, it would be equally obvious to compare any two items as described above in claim 1.  
As per claim 5, teaches the system of claim 1 as described above.
Veren further teaches the system as described above in claim 4.
As per claim 6, teaches the system of claim 1 as described above.
Veren further teaches the system as described above in claim 4.
As per claim 7, teaches the system of claim 1 as described above.
Veren does not explicitly teach the system wherein 
the second database also includes data that indicates 
a number of patients in the practice of the physician with a higher risk for the one or more chronic diseases using sensor data related to a quality of health of the patients and 
the sensor data related to a quality of health of the patients is based on at least one of a diet pattern, a sleep pattern, an exercise pattern, an activity level, a heart rate, a posture, a stress, a blood pressure variation, a blood glucose, a heart rhythm, a smoking status, a pain level, a mood data, and a GPS data.
However, it would have been obvious to have the data indicate something else so for the reasons as described in claim 4.
As per claim 8, teaches the system of claim 1 as described above.
Veren further teaches the system as described above in claim 4.
As per claim 9, teaches the system of claim 1 as described above.
Veren further teaches the system as described above in claim 4.
As per claim 10, teaches the system of claim 1 as described above.
Veren further teaches the system as described above in claim 4.
As per claim 11, 
Veren further teaches a method to evaluate relative risk of under-diagnosis of a patient as described above in claim 1.
As per claim 12, teaches the method of claim 11 as described above.
Veren further teaches the method as described above in claim 2.
As per claim 13, teaches the method of claim 11 as described above.
Veren further teaches the method as described above in claim 3.
As per claim 14, teaches the method of claim 11 as described above.
Veren further teaches the method as described above in claim 4.
As per claim 15, teaches the method of claim 11 as described above.
Veren further teaches the method as described above in claim 5.
As per claim 16, teaches the method of claim 11 as described above.
Veren further teaches the method as described above in claim 6.
As per claim 17, teaches the method of claim 11 as described above.
Veren further teaches the method as described above in claim 7.
As per claim 18, teaches the method of claim 11 as described above.
Veren further teaches the method as described above in claim 8.
As per claim 19, teaches the method of claim 11 as described above.
Veren further teaches the method as described above in claim 9.
As per claim 20, teaches the method of claim 11 as described above.
Veren further teaches the method as described above in claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 8,543,429  A method of providing insurance (including professional malpractice liability insurance) to consumers
Wild, U.S. Pre-Grant Publication 2014/ 0058754 Target patient information associated with a first patient is identified, when the first target patient information corresponds to the at least one evaluation criterion, and the first patient is assigned a first priority ranking, according to the at least one evaluation criterion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373. The examiner can normally be reached M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626